Title: To Thomas Jefferson from Biron, 12 September 1786
From: Biron
To: Jefferson, Thomas



Le 12. 7bre. 1786.

M.M. Les Ambassadeurs en france n’avoient autrefois aucune place marquèe pour leur voiture aux spectacles. Il a ensuite été décidé qu’il leur en seroit réservé une; mais cette distinction n’a été accordée qu’aux seuls ambassadeurs et non aux Ministres plenipotentiaires. Monsr. le Maréchal de Biron ne pouroit assigner de place à Monsieur de Jefferson sans un ordre particulier du Roy que M. de Vergennes Ministre des affaires étrangeres peut seul obtenir; autrement M. le Marechal donneroit lieu à tous les autres Ministres plénipotentiaires de se plaindre et de reclamer la même prétention. Tout ce que M. le Marechal de Biron peut faire, c’est de donner ordre d’avoir des ègards pour Monsieur Jefferson et de lui donner toutes les facilités que les circonstances pouront permettre. II peut être persuadè que M. le Maréchal sera fort aise de lui procurer en toute occasion les agrémens qui pouront dépendre de lui.
